AO 199A (Rev. 12/11) Order Setting Conditions of Release Page | of Pages

 

| Guxery Brooke. Poole.

UNITED STATES DISTRICT COURT
for the

District of South Carolina

United States of America
Vv

Case No. ZB: (| —(? \

Defendant

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making any
change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that the
court may impose.

The defendant must appear at:

 

Place

 

<b 2500” Lemse Cure. Ss uwod& oreiareh

on

 

Date and Time
If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance Bond, if ordered.

rest Wid Se

te, Sach (teyol re,
AO 199B (Rey. 12/11) Additional Conditions of Release Page sof —_— Pages

 

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

( ) ©)

(X)
(xX)

~ mK ~

x x

( X)

(X)

The defendant is placed in the custody of:

Person or organization
Address (only if above is an organization)

 

 

City and state Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately if the
defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

Signed:

 

Custodian Date

The defendant must:

(a)
(b)
(c)
(d)
(e)
(f)

(g)

(h)
(i)

@
(k)
()
(m)

(n)

(0)

(p)

(q)

(r)

(s)

submit to supervision by and report for supervision to the Probation Office
telephone number 864-239-6100 ,no later than _upon release
continue or actively seek employment.

continue or start an education program.

surrender any passport to: Probation as directed

not obtain a passport or other international travel document.

abide by the following restrictions on personal association, residence, or travel: Not to leave the State of SC and/or the State of __

 

 

 

except with permission of the Pretrial or Probation Officer.
avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

 

 

get medical or psychiatric treatment:

 

 

return to custody each at o'clock after being released at o’clock for employment, schooling,
or the following purposes:

 

 

maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers necessary.

not possess a firearm, destructive device, or other weapon.

not use alcohol ( )atall( X_ ) excessively.

not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical

medical practitioner.

submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random

frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance

screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance

screening or testing.

participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or supervising

officer.

participate in one of the following location restriction programs and comply with its requirements as directed.

( ) (i) Curfew. You are restricted to your residence every day ( ) from to ,or ( yas
directed by the pretrial services office or supervising officer; or

(_) Gi) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities approved
in advance by the pretrial services office or supervising officer; or

(___) (iit) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and court
appearances or other activities specifically approved by the court.

submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program

requirements and instructions provided.

( ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or

supervising officer.

report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including arrests,
questioning, or traffic stops.

|. Remain under supervision of US Probation for the duration of this bond and follow any and all instructions given to him by the officer.

2. Stay in touch with attorney.
AO 199C (Rev. 09/08) Advice of Penalties Page of Pages
ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be consecut:
(i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly
more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not
more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.

/\

Oanrr~ But Varo

Defendant's Signature

Greenville, South Carolina
City and State

Directions to the United States Marshal

XS The defendant is ORDERED released after processing.

() The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has
posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before the
appropriate judge at the time and place specified.

Date: 2{2 tol ( { s/ Jacquelyn D. Austin

Judicial Officer's Signature

US Magistrate Judge

Printed name and title

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S. ATTORNEY U.S. MARSHAL
